          Case 4:20-cv-00413-JJV Document 17 Filed 08/26/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BENJAMIN RAY,                                                                        PLAINTIFF


vs.                                   No. 4:20-cv-00413-JJV


PREFERRED ROOFING SOLUTIONS, INC., et al.,                                       DEFENDANTS


                                   ORDER & JUDGMENT

       The parties reached a settlement on August 10, 2021. The parties have now filed a Joint

Motion to Approve Settlement and Dismiss. (Doc. No. 16.) After careful review of the pleadings,

the Court approves the proposed settlement and grants the joint motion for final approval. The

agreement is fair, reasonable, and adequate. Additionally, the attorney’s fees are reasonable given

the work done, local hourly rates, and results achieved. Petrovic v. Amoco Oil Company, 200 F.3d

1140, 1157 (8th Cir. 1999).

       IT IS, THEREFORE, ORDERED that:

       1) The parties’ Joint Motion to Approve Settlement and Dismiss (Doc. No. 16) is

GRANTED and the case is dismissed with prejudice.

        DATED this 26th day of August 2021.

                                             __________________________________________
                                             JOE J. VOLPE
                                             UNITED STATES MAGISTRATE JUDGE
